Citation Nr: 1727514	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  16-57 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with major depressive disorder. 


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel











INTRODUCTION

The Veteran had active duty service from June 2009 to July 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran has occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, and/or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD with major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the VA to notify and assist veterans in the development of their claims. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA provided VCAA notice in the document the Veteran used to submit the present claim. The Veteran was afforded a VA examination and relevant medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

II. Increased Rating for Mental Disorder

The Veteran's mental disorder is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. §  4.130. Based on the evidence, the Veteran was assigned a 30 percent disability rating from July 15, 2014, to August 30, 2015, and a 70 percent rating since August 31, 2015. The Veteran now contends he is entitled to a 100 percent rating since August 21, 2015. The evidence does not support a 100 percent rating.

Under the General Formula, a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The evidence does not show total occupational and social impairment. The June 2016 examiner noted that the Veteran arrived on time for the examination, he was well-groomed and demonstrated good hygiene. The Veteran was oriented to time, person and place, he reacted appropriately during the examination, and his attention, speech, thought processes and judgment were considered to be normal and logical. The Veteran has consistently denied having any suicidal or homicidal ideation, and the examiner found that he does not exhibit persistent delusions or hallucinations, grossly inappropriate behavior, and is not persistent danger to himself or others. Moreover, the Veteran does not suffer from panic attacks more than once a week, or near continuous panic or depression affecting his ability to function independently, appropriately and effectively. The examiner also found that the Veteran is capable of managing his own finances. The examiner opined that the Veteran has occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, and/or mood, but not total occupational and social impairment.

For these reasons, the Board finds that the Veteran's symptoms are not equivalent in frequency, duration or severity to the criteria required for a 100 rating. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Therefore, the claim for a higher rating is denied. 


ORDER


Entitlement to a 100 percent rating for service connected PTSD and major depressive disorder is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


